

RESTRICTED STOCK UNIT
AWARD AGREEMENT
THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of January 15,
2013 (the “Grant Date”) between Pilgrim's Pride Corporation, a Delaware
corporation (the “Company”), and the employee of the Company named on the
signature page of this Award Agreement (the “Participant”). Capitalized terms
not otherwise defined herein shall have the same meanings as in the Pilgrim's
Pride Corporation 2012 Long Term Incentive Program (the “Program”) or in the
Pilgrim's Pride Corporation Long Term Incentive Plan (the “Plan”).
WHEREAS, the Company desires to grant the Restricted Stock Units (the “RSUs”)
provided for herein to the Participant in settlement of a Performance Award
previously granted under the Program;
WHEREAS, the RSUs are subject to the terms and conditions of the Program and
Plan and the further terms and conditions set forth in this Award Agreement;
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Grant of the Award. Subject to the provisions of this Award Agreement, the
Program and the Plan (collectively, the “Award Documents”), the Company hereby
grants to the Participant the whole number of RSUs set forth on the signature
page hereto, subject to adjustment as set forth in the Plan. Subject to the
terms and conditions of the Award Documents, each RSU gives the Participant the
unsecured right to receive one share of Common Stock on the Payment Date (as
defined below). The Participant shall not be required to pay any additional
consideration for the issuance of a share of Common Stock upon settlement of an
RSU.


2.Incorporation of Program and Plan. The Participant acknowledges receipt of the
Program and the Plan. This Award Agreement and the RSUs shall be subject to the
Program and the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the terms of the
Program or Plan and this Award Agreement, the applicable terms of the Program or
Plan shall govern.


3.Vesting Date. Subject to the terms and conditions hereof, the RSUs shall vest
and become non-forfeitable on December 31, 2014 (the “RSU Vesting Date”),
subject to the Participant's continued employment with the Company through the
RSU Vesting Date and the other terms and conditions in this Award Document.


4.    Payment. Except as otherwise provided in the Program or Plan, each vested
RSU shall be settled by the Company through the delivery of a share of Common
Stock on January 15, 2015 (the “Payment Date”). In the event of a Change in
Control or Privatization of the Company, the RSUs may be settled in the manner
provided in the Program or Plan though a cash payment, through the delivery of a
substitute award or through such other means set forth in the Program or Plan.
5.    Termination of Employment.


--------------------------------------------------------------------------------


(a)Termination of Employment for Cause; Resignation without Good Reason. In the
event that prior to the RSU Vesting Date, the Participant's employment with the
Company ends for any reason other than (i) an involuntary termination of
employment by the Company without Cause or (ii) the Participant's death, all
RSUs shall be cancelled immediately without consideration as of the date of such
termination of employment.


(b)Death; Termination by the Company without Cause. In the event that prior to
the RSU Vesting Date, the Participant's employment is terminated (i) by the
Company without Cause or (ii) as a result of the Participant's death all of the
unvested RSUs shall vest immediately and be payable in accordance with the
provisions of this Award Agreement on the Payment Date.


6.    Full Settlement of Performance Award. The Participant acknowledges and
agrees that the delivery of this Award Agreement and the grant of the related
RSUs is a full and completed settlement of the obligations of the Company to the
Participant under the Performance Award granted to the Participant under the
Program.
7.    Nontransferability of RSUs. Unless otherwise determined by the Committee,
the RSUs may not be sold, pledged, encumbered, assigned, hypothecated,
transferred or disposed of in any manner other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be.
8.    Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to the Common Stock underlying the RSUs. Upon
settlement in Common Stock, the Participant shall have all rights as a
stockholder with respect to any shares of Common Stock delivered to the
Participant, including, without limitation, voting rights and the right to
receive dividends.
9.    Dividend Equivalents. If, after the Grant Date and prior to the Payment
Date, ordinary cash dividends with respect to the Common Stock are paid by the
Company, the Participant shall be entitled to receive a notional dividend
equivalent for each RSU in an amount, without interest, equal to the ordinary
cash dividend paid on a share of Common Stock. The notional dividend equivalents
shall be subject to the same vesting and forfeiture conditions as the related
RSU and, subject to vesting of the related RSU, shall be paid in cash on the
Payment Date.
10.    Legend on Certificates. The certificates representing any of the shares
of Common Stock delivered upon settlement of the RSUs issued to Participants
hereunder shall bear such legends as the Committee determines appropriate
referring to restrictions on the transfer of such RSUs imposed by this Award
Agreement or the Plan and such other legends as are required or appropriate
under applicable law.
11.    Conditions to Delivery of Common Stock Certificates. The Company shall
not be required to deliver any certificate for shares of Common Stock pursuant
to this Award Agreement prior to fulfillment of all of the following conditions:
(a)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee determines to be necessary or
advisable; and
(b)    The lapse of such reasonable period of time as the Committee may from
time to time establish for reasons of administrative convenience.
12.    No Entitlements.


--------------------------------------------------------------------------------


(a)    No Right to Continued Employment. This award is not an employment
agreement, and nothing in the Award Documents shall (i) alter the Participant's
status as an “at-will” employee of the Company, (ii) be construed as
guaranteeing the Participant's employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Grant Date and the RSU
Vesting Date) or (iii) be construed as giving the Participant any right to be
reemployed by the Company following any termination of employment.
(b)    No Right to Future Awards. This award of RSUs and all other equity-based
awards under the Plan are discretionary. This award does not confer on the
Participant any right or entitlement to receive another award of RSUs or any
other equity-based award at any time in the future or in respect of any future
period.
(c)    No Effect on Future Employment Compensation. This award does not confer
on the Participant any right or entitlement to receive compensation in any
specific amount for any future fiscal year and does not diminish in any way the
Company's discretion to determine the amount, if any, of the Participant's
compensation. In addition, this award of RSUs is not part of the Participant's
base salary or wages and will not be taken into account in determining any other
employment-related rights the Participant may have, such as rights to pension or
severance pay.
13.    Taxes and Withholding. No later than the date as of which an amount with
respect to the RSUs first becomes includable in the gross income of the
Participant for applicable income tax purposes, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount. Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in cash, shares of Common Stock,
including Common Stock that is part of this award of RSUs, or any other method
approved by the Committee. The obligations of the Company to make a payment
pursuant to this Award Agreement shall be conditional upon such payment or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant, including, without limitation, by withholding cash or shares of
Common Stock to be delivered upon settlement of the RSUs.
14.    Securities Laws. In connection with the grant or vesting of the RSUs, the
Participant will make or enter into such written representations, warranties and
agreements as the Committee may reasonably request in order to comply with
applicable securities laws or with this Award Agreement.
15.    Miscellaneous Provisions.
(a)    Notices. Any notice necessary under this Award Agreement shall be
addressed to the Company, attention [NAME] and to the Participant at the most
recent address appearing in the records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Notwithstanding the foregoing, the Company
may deliver notices to the Participant by means of email or other electronic
means that are generally used for employee communications. Any such notice shall
be deemed effective upon receipt thereof by the addressee.
(b)    Headings. The headings of sections and subsections are included solely
for convenience of reference and shall not affect the meaning of the provisions
of this Award Agreement.


--------------------------------------------------------------------------------


(c)    Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
(d)    Entire Agreement. The Award Documents constitute the entire agreement
between the parties hereto with regard to the subject matter hereof. They
supersede all other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.
(e)    Amendments. The Board or the Committee shall have the power to alter,
amend, modify or terminate the Program, Plan or this Award Agreement at any
time; provided, however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant's rights under this
Award Agreement without the Participant's consent. Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the RSUs are
not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company. Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Committee shall give written notice to the Participant in accordance
with Section 15(a) of any such amendment, modification or termination as
promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSU in any manner that is consistent with the
Plan and approved by the Committee.
(f)    Section 409A. The RSUs are intended to constitute “short-term deferrals”
for purposes of Section 409A of the Code. Pursuant to the Plan and to the extent
applicable, the Award Documents shall be interpreted in accordance with Section
409A of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including, without limitation, any such regulations
or other guidance that may be issued after the Grant Date. Nothing in this Award
Agreement (including, without limitation Sections 14(e) and 15(f)) shall create
an obligation on the part of the Board or the Committee to modify the Award
Documents or guarantee that the RSUs will not be subject to taxes, interest and
penalties under Section 409A of the Code.
(g)    Successor. Except as otherwise provided herein, this Award Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company.
(h)    Choice of Law. Except as to matters of federal law, this Award Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to contracts
executed and performed entirely in such State.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the Grant Date.
PILGRIM'S PRIDE CORPORATION


By:                            
Name:    
Title:    


NAME OF PARTICIPANT:                        


NUMBER OF RSUs:                            




ACCEPTED AND AGREED:






                    
PARTICIPANT


